DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 12/21/2020. Claims 1-2, 4-5, 8 and 12 are amended. Claims 1-15 are currently pending.
The objection regarding claim 8 has been withdrawn due to Applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1, 6-9 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kim; claims 2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Kim in view of Sander; claim 3 under 35 U.S.C. 103 as being unpatentable over Kim in view of Sander and Harrison; claim 10 under 35 U.S.C. 103 as being unpatentable over Kim in view of Suzuki; and claim 11 under 35 U.S.C. 103 as being unpatentable over Kim in view of Loshakove, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record cited fails to teach, suggest or render obvious the combination of features claimed.
	The closest prior art of record, US 5425738 to Gustafson, discloses a method of treating esophageal segments including advancing a sheath, passing a distal end portion of an inflatable cuff member through a first and second esophageal segment, inflating the cuff member and exerting tension on the cuff member to draw the esophageal segments closer to each other (Figs. 10A-14), but fails to 
	Regarding base claim 1, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of treating esophageal atresia by esophageal lengthening and creating an esophageal anastomosis, the method comprising: advancing a sheath in which a balloon catheter is slidably disposed into a first esophageal segment extending from a mouth of a patient so that a distal end portion of the sheath abuts a terminal end of the first esophageal segment; passing a distal end portion of the balloon catheter through the terminal end of the first esophageal segment; passing the distal end portion of the balloon catheter through a terminal end of the second esophageal segment extending from a stomach of a patient, the distal end portion of the balloon catheter including a balloon member; inflating the balloon member when the balloon member is in the second esophageal segment; and exerting a first tension on the balloon catheter in relation to the sheath so the terminal end of the first esophageal segment and the terminal end of the second esophageal segment are drawn closer to each other, wherein the balloon catheter is coupled to a sliding mechanism of a tensioning assembly, the tensioning assembly includes a tensioning mechanism and a frame, and the first tension is generated by the tensioning mechanism as the tensioning mechanism provides motive force to cause the sliding mechanism to translate along the frame.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771